After hearing had before the Industrial Commission of Utah upon an application for compensation filed by plaintiff, an order was entered denying compensation. Plaintiff brought the cause here for review. In an opinion heretofore rendered, the action of the commission was affirmed. Reynolds v. IndustrialCommission, 88 U. 186, *Page 193 27 P.2d 28. Thereafter Mrs. Reynolds applied for and was granted a rehearing. Further oral arguments were had and the cause has been re-examined. After again reviewing the record we have concluded that the opinion heretofore rendered and published should stand as the opinion in this cause.
Such is the order.